ORDER
PER CURIAM
James M. Helderle (Defendant) appeals the trial court’s judgment entered after a jury convicted him of first-degree burglary, forcible sodomy, felonious restraint, and armed criminal action. Defendant claims the trial court erred by admitting evidence of uncharged misconduct. He also challenges the sufficiency of the evidence to support his burglary conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).